Citation Nr: 1507109	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, including arthritis and post-operative residuals of right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from April 1956 to November 1957 and from November 1990 to May 1991.  He additionally had periods of short-term active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the United States Army National Guard.

This issue originally came to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2014 decision, the Board denied service connection for a right knee disorder.  The Veteran appealed the denial of service connection for his right knee disorder to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in December 2014 for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a right knee injury during service, specifically that the disorder is due to excessive jogging in service.  

A review of the Veteran's service treatment records (STRs) showed that his April 1956 enlistment examination was negative for any knee disability.  A review of his STRs showed that there were no complaints, injuries or treatment for any knee disability while on active duty.  In October 1957, the Veteran was afforded a separation examination.  A review of that examination report shows that the Veteran specifically denied experiencing any knee injury or arthritis during active service and his joints were found to be clinically normal at the time of his separation examination.  A further review of his National Guard records shows that he did not have any service from November 1957 to August 1974.  In January 1985, the Veteran had a periodic examination.  He denied having any joint pain and problems with arthritis.  His STR dated July 1986 documented that he had a history of surgery to his knee.  There are, however, no complaints, injuries or treatment for any knee condition during ACDUTRA or INACDUTRA.  At his April 1991 separation examination from active duty, there were no notations of any knee disability or arthritis.

VA treatment records showed that the Veteran has received continuous treatment for his various medical conditions.  A review of his VA medical treatment records indicated that he had cartilage removed from his right knee in 1970.  In March 2008, the Veteran complained of right knee pain after falling down the previous week in his home.  An x-ray was ordered and he was prescribed Naproxen.  At his follow up visit a few days later, he was told his x-ray was normal.  Physical therapy was recommended.  The Veteran again complained of right knee pain in May 2008 relating to the earlier fall.  Initial impression was a torn meniscus tear in his right knee.  He was referred for an orthopedic consultation.  At the orthopedic consultation in June 2008, he had no complaints of knee pain.  Radiographs of his right knee revealed significant degenerative joint disease.  It was noted that the Veteran did not need surgical intervention at that time.

The Veteran has not been supplied with a VA examination regarding his right knee claim.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is evidence of a current disability, and the Veteran has provided a possible in-service injury and nexus.  Therefore, and in accordance of the JMR, the Board finds that a VA examination of the right knee is warranted prior to adjudication of the claim on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of the right knee.  The complete claims file is to be made available to the examiner, and on examination all current disorders of the right knee are to be identified.

For each right knee disorder identified, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood or higher) a result of service, to include the Veteran's reports of excessive jogging during service.

2.  After completing all indicated development, readjudicate the claim of service connection for a right knee disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




